[Alpine Letterhead] December 15, 2011 Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: Alpine Dynamic Balance Fund, Alpine Dynamic Dividend Fund, Alpine Dynamic Financial Services Fund, Alpine Dynamic Innovators Fund, Alpine Dynamic Transformations Fund, and Alpine Accelerating Dividend Fund, each a series of Alpine Series Trust File Nos. 333-75786 and 811-10405 Post-Effective Amendment No. 29 Ladies and Gentlemen: Pursuant to Rule 461 under the Securities Act of 1933, as amended, Alpine Series Trust (the “Registrant”) hereby respectfully requests acceleration of its Registration Statement on Form N-1A, relating to the Alpine Dynamic Balance Fund, Alpine Dynamic Dividend Fund, Alpine Dynamic Financial Services Fund, Alpine Dynamic Innovators Fund, Alpine Dynamic Transformations Fund, and Alpine Accelerating Dividend Fund (collectively, the “Funds”), each a series of the Registrant, so that it will become effective on December 21, 2011, or as soon thereafter as practicable.Quasar Distributors, LLC, the Funds’ distributor, joins in the request of the Registrant for acceleration. We request that we be notified of such effectiveness by a telephone call to Benjamin Haskin of Willkie Farr & Gallagher LLP at (202) 303-1124. Sincerely, Alpine Series Trust By: /s/ Ron Palmer Name: Ron Palmer Title:Chief Financial Officer Quasar Distributors, LLC By: /s/ James R. Schoenike Name: James R. Schoenike Title:President
